Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jie Lianon on 1/5/2022. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1. (Currently Amended) A computer-implemented method comprising:
in a deployed cloud-based enterprise resource planning system comprising a general ledger account, receiving a change request specifying a new account identifier for the general ledger account, wherein the general ledger account is associated with an old account identifier, wherein the deployed cloud-based enterprise resource planning system comprises accumulated transactional data associated with the old account identifier;
for a plurality of tables in the deployed cloud-based enterprise resource planning system, changing the old account identifier to the new account identifier;
for a reference framework interfacing with the plurality of tables, changing the old account identifier to the new account identifier in the reference framework, wherein the reference framework is a software module comprising runtime data, wherein the runtime data comprises a plurality of storage entities containing references to the general ledger account, wherein the references comprise the old account identifier or the new account identifier; and
updating a hashed key after changing the old account identifier to the new account identifier in the reference framework,
wherein the plurality of tables are located in a cloud-based backend tenant of the deployed cloud-based enterprise resource planning system, wherein the plurality of tables are modified via the reference framework upon receiving an upgrade directive from a service provider.
2. (Previously Presented) The method of claim 1, wherein changing the old account identifier to the new account identifier in the reference framework comprises:
identifying the plurality of storage entities containing references to the general ledger account;
searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern is followed by the old account identifier; and for found predefined text pattern associated with the general ledger account, replacing the old account identifier with the new account identifier.
3. (Previously Presented) The method of claim 2, wherein updating the hashed key comprises applying a hash function to a keystring comprising the new account identifier which replaces the old account identifier.
4. (Cancelled).
5. (Currently Amended) The method of claim [[4]] 1, 
6. (Currently Amended) The method of claim [[5]] 1, wherein the reference framework is located in the cloud-based backend tenant of the deployed cloud-based enterprise resource planning system.
7. (Currently Amended) The method of claim [[5]] 1, wherein the reference framework is located external to the cloud-based backend tenant of the deployed cloud-based enterprise resource planning system.
8. (Original) The method of claim 1, wherein changing the old account identifier to the new account identifier in the plurality of tables and the reference
framework is scheduled to occur in a period when there are no business transactions involving the general ledger account.

a plurality of old account identifiers are respectively associated with the plurality of general ledger accounts, the change request specifying a plurality of new account identifiers corresponding to the plurality of general ledger accounts, and the method further comprises:
for the plurality of tables in the deployed cloud-based enterprise resource planning system, changing the plurality of old account identifiers to the corresponding plurality of new account identifiers; and for the reference framework interfacing with the plurality of tables, changing the plurality of old account identifiers to the corresponding plurality of new account identifiers in the reference framework.
10. (Original) The method of claim 9, wherein changing the plurality of old account identifiers to the corresponding plurality of new account identifiers in the plurality of tables comprises:
grouping the plurality of old account identifiers into a sequence of brackets such that each bracket comprises a pair of old account identifiers, and the plurality of old account identifiers in the sequence of brackets are arranged in an increasing order;
replacing the plurality of old account identifiers in the sequence of brackets with the corresponding plurality of new account identifiers; and
rearranging the sequence of brackets to generate a shuffled sequence of brackets such that the plurality of new account identifiers in the shuffled sequence of brackets are arranged in an increasing order.
11. (Currently Amended) A system comprising:
one or more processors; and memory coupled to the one or more processors comprising instructions causing the one or more processors to perform the following when executed: in a deployed cloud-based enterprise resource planning system comprising a general ledger account, 
receiving a change request specifying a new account identifier for the general ledger account, wherein the general ledger account is associated with an old account identifier, wherein the deployed cloud-based enterprise resource planning system comprises accumulated transactional data associated with the old account identifier;

wherein the runtime data comprises a plurality of storage entities containing references to the general ledger account, wherein the references comprise the old account identifier or the new account identifier; and
updating a hashed key after changing the old account identifier to the new account identifier in the reference framework,
wherein the plurality of tables are located in a cloud-based backend tenant of the deployed cloud-based enterprise resource planning system, wherein the plurality of tables are modified via the reference framework upon receiving an upgrade directive from a service provider.
12. (Currently Amended) The system of claim 11,

13. (Currently Amended) The system of claim [[12]] 11, wherein the reference framework is located in the cloud-based backend tenant of the deployed cloud-based enterprise resource planning system.
14. (Currently Amended) The system of claim [[12]] 11, wherein the reference framework is located external to the cloud-based backend tenant of the deployed cloud-based enterprise resource planning system.
15. (Original) The system of claim 11, wherein changing the old account identifier to the new account identifier in the plurality of tables and the reference framework is scheduled to occur in a period when there are no business transactions involving the general ledger account.

a plurality of old account identifiers are respectively associated with the plurality of general ledger accounts; 
the change request specifies a plurality of new account identifiers corresponding to the plurality of general ledger accounts; and
the instructions further cause the one or more processors to perform the following when executed: 
for the plurality of tables in the deployed cloud-based enterprise resource planning system, changing the plurality of old account identifiers to the corresponding plurality of new account identifiers; and 
for the reference framework interfacing with the plurality of tables, changing the plurality of old account identifiers to the corresponding plurality of new account identifiers in the reference framework.
17. (Original) The system of claim 16, wherein changing the plurality of old account identifiers to the corresponding plurality of new account identifiers in the plurality of tables comprises: 
grouping the plurality of old account identifiers into a sequence of brackets such that each bracket comprises a pair of old account identifiers, and the plurality of old account identifiers in the sequence of brackets are arranged in an increasing order;
replacing the plurality of old account identifiers in the sequence of brackets with the corresponding plurality of new account identifiers; and
rearranging the sequence of brackets to generate a shuffled sequence of brackets such that the plurality of new account identifiers in the shuffled sequence of brackets are arranged in an increasing order.
18. (Previously Presented) The system of claim 11, wherein changing the old account identifier to the new account identifier in the reference framework comprises:
identifying the plurality of storage entities containing references to the general ledger account;
searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern 
19. (Previously Presented) The system of claim 18, wherein updating the hashed key comprises applying a hash function to a keystring comprising the new account identifier which replaces the old account identifier.
20. (Currently Amended) One or more non-transitory computer-readable media having encoded thereon computer-executable instructions causing one or more processors to perform a method comprising:
in a deployed cloud-based enterprise resource planning system comprising a general ledger account, receiving a change request specifying a new account identifier corresponding to the general ledger account, wherein the general ledger account is associated with an old account identifier, wherein the deployed cloud-based enterprise resource planning system comprises accumulated transactional data associated with the old account identifier;
for a plurality of tables in the deployed cloud-based enterprise resource planning system, changing the old account identifier to the new account identifier;
for a reference framework interfacing with the plurality of tables, changing the old account identifier to the new account identifier in the reference framework, wherein the reference framework is a software module comprising runtime data, wherein the runtime data comprises a plurality of storage entities containing references to the general ledger account, wherein the references comprise the old account identifier or the new account identifier; and
updating a hashed key after changing the old account identifier to the new account identifier in the reference framework; wherein changing the old account identifier to the new account identifier in the reference framework comprises: 
identifying the plurality of storage entities containing references to the general ledger account;
searching for a predefined text pattern associated with the general ledger account in the identified plurality of storage entities, wherein the predefined text pattern is followed by the old account identifier; and
,
wherein updating the hashed key comprises applying a hash function to a keystring comprising the new account identifier which replaces the old account identifier, 
wherein the plurality of tables are located in a cloud-based backend tenant of the deployed cloud-based enterprise resource planning system, wherein the plurality of tables are modified via the reference framework upon receiving an upgrade directive from a service provider.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ALBERT M PHILLIPS, III/           Primary Examiner, Art Unit 2159